1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.



 6 IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 WILLIAM E. DAVIDSON and
 8 SHARYN N. DAVIDSON,

 9          Plaintiffs-Appellants,

10 v.                                                                           NO. 29,586

11 ROGER J. KURUCZ, individually,
12 and as Trustee of the ROGER J. KURUCZ
13 REVOCABLE LIVING TRUST,

14          Defendant-Appellee.


15 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
16 Ted Baca, District Judge

17 Albuquerque Advocates, P.C.
18 Darryl W. Millet
19 Albuquerque, NM

20 for Appellants

21 Law Offices of Segal & Whittaker, LLP
22 Jeannette Martinez Whittaker
23 Albuquerque, NM

24 for Appellee
1                           MEMORANDUM OPINION

2 WECHSLER, Judge.

3       Summary affirmance was proposed for the reasons stated in the notice of

4 proposed disposition. No memorandum opposing summary affirmance has been filed,

5 and the time for doing so has expired.

6       Affirmed.

7       IT IS SO ORDERED.



8                                              _______________________________
9                                              JAMES J. WECHSLER, Judge

10 WE CONCUR:




11 _______________________________
12 CELIA FOY CASTILLO, Judge




13 _______________________________
14 MICHAEL E. VIGIL, Judge




                                           2